Citation Nr: 0126700	
Decision Date: 11/23/01    Archive Date: 12/03/01

DOCKET NO.  00-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for lumbar strain with 
dextroscoliosis and degenerative changes, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from October 1974 to 
October 1977, and from December 1977 to February 1983.  This 
appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, D.C.

The veteran avers that his service-connected lower back 
disability has increased in severity.  To this end, he 
testified before the undersigned member of the Board in July 
2001.  The Board has reviewed the record and finds that 
additional development is required prior to the completion of 
appellate action.

The original rating decision in 1984 granted service 
connection for a back condition described as chronic 
lumbosacral strain with mild dextroscoliosis absent 
radiculopathy.  This decision was based, in part, on service 
medical records reflecting that the veteran had been 
diagnosed in service with a herniated nucleus pulposus, left, 
L5-S1.  Private medical records and documents from the U.S. 
Department of Labor indicate that the veteran sustained a 
work-related injury in 1988 and, subsequently, experienced a 
disc prolapse at L4-L5.

In September 1999, the veteran filed the claim that resulted 
in this current appeal.  In May 2000, the RO issued a 
decision in which it described the veteran's disability as 
chronic lumbar strain.  The evidence included an October 1999 
VA examination report that diagnosed degenerative joint 
disease at L3-L4 with X-ray results showing intact 
interspaces and foramina, very small anterior spur formation 
at L3, and no fracture or other bony abnormality.  
Subsequently, a February 2001 VA examination report shows a 
diagnosis of chronic lumbosacral strain with early 
degenerative joint disease.

The veteran testified that he is receiving treatment for his 
back condition from a VA Medical Center in Washington, D.C.  
In particular, he was to start physical therapy which, 
according to VA treatment records, is intended to alleviate 
pain and to improve range of spine motion.  Hence, this 
treatment will have a direct bearing on the veteran's level 
of residual disability.  In addition, the veteran has 
identified other, private physicians, who have treated him 
for his back disability, including the physician who treated 
him immediately following his work-related back injury in 
1988.  Records of VA treatment must be obtained, and attempts 
must be made to obtain records of private treatment.  See 66 
Fed. Reg. 45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2)).

The veteran also testified that his service-connected back 
disability has adversely affected his employability, and that 
he was homeless for a period of time as a result.  In 
addition, he is pursuing vocational rehabilitation with VA.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his back 
disabilities.  The RO should also request 
the veteran to authorized release of 
private medical records to VA.  The RO 
should request that all identified health 
care providers furnish copies of 
treatment records for the veteran that 
are not already of record.  In 
particular, the RO should obtain records 
of treatment accorded the veteran by R. 
Giannotto, M.D., in Chesapeake, Virginia, 
and Cedric Poku-Dankwah, M.D., in 
Washington, D.C., and by the VAMC in 
Washington, D.C., since his work-related 
accident in 1988.

2.  The RO should give the veteran the 
opportunity to obtain statements from 
previous and current employers attesting 
to how his back condition affects his 
ability to perform the duties of his job.  
The RO should further give the veteran 
the opportunity to obtain statements from 
employers who have refused him employment 
because of his back condition.  If the 
veteran requests assistance as to this 
development, the RO should provide such 
assistance as is needed.

3.  The RO should associate VA vocational 
rehabilitation and counseling records 
with the claims folder.

4.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.

5.  The RO should schedule the veteran 
for an examination to determine the 
nature and extent of his back 
disabilities.  The claims file must be 
made available to the examiner.  All 
indicated tests and studies should be 
accomplished.  The examiner should 
identify all pathology affecting the 
veteran's spine.  The functional range of 
motion for the veteran's low back, i.e., 
that motion the veteran can achieve 
without pain, should be reported.  Based 
upon review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion as to what 
manifestations may be attributed to the 
service-connected back disability and 
what manifestations are attributed to the 
nonservice-connected, work-related back 
injury the veteran sustained in 1988.  If 
this cannot be determined without resort 
to speculation, the examiner should so 
state.  The examiner should also comment 
on the functional limitations caused by 
the service-connected back disability, to 
include the frequency and severity of 
flare-ups of these symptoms.

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

7.  Thereafter, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is reminded that it is his responsibility to report for 
examination as scheduled, and in the development of his case, 
and that the consequences for failing to report for VA 
examination without cause may include denial of his claim.  
38 C.F.R. § 3.158, 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

